Citation Nr: 1601636	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-14 609	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to January 13, 2012, for a grant of service connection for diabetes mellitus, type II, with nephropathy.

2.  Entitlement to an effective date prior to January 13, 2012, for a grant of service connection for non-alcoholic hepatic steatosis (NASH).  

3.  Entitlement to an effective date prior to January 13, 2012, for a grant of special monthly compensation on account of being housebound.


REPRESENTATION

Veteran represented by:	Colorado Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. Driever 


INTRODUCTION

The Veteran had active service in the United States Coast Guard from October 1967 to October 1971.  He died on October [redacted], 2015.

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2013 and July 2013 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO). 

In its March 2015 statement of the case, the RO characterized the claims on appeal as whether clear and unmistakable error (CUE) existed in the rating decisions assigning the effective dates at issue.  The Board has since recharacterized these claims as shown above due to the fact that the rating decisions in which the effective dates were assigned never became final, thereby precluding consideration of these matters on a CUE basis.  38 C.F.R. § 3.105(a) (2015). 

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates both electronic records. 


FINDING OF FACT

On November 9, 2015, VA associated with VBMS a VA Form 21-534EZ (Application For DIC, Death Pension, And/Or Accrued Benefits) and death certificate showing that the Veteran died in October 2015.


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


